Citation Nr: 1125446	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  05-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for the lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from November 1979 to July 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the RO.  The Board remanded the issue on appeal in April 2008 and December 2008 for further development of the record.

The issues of entitlement to service connection for a kidney disorder, fatigue, insomnia, sleep apnea, fibromyalgia, a bilateral hip disorder, Reynaud's syndrome as well as the issues of entitlement to increased ratings for right knee disability, left knee disability, right ankle disability, left ankle disability and PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the claim is warranted, even though such will further delay a final decision on the claim on appeal.

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal (see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

Review of the evidence of record indicates that the Veteran is in receipt of Social Security benefits.  Other than the award letter, records pertaining to the award of such benefits by the Social Security Administration (SSA) have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether an increased rating for the lumbar myositis may be granted in this case.  As the Court of Appeals for Veterans Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. Thus, the RO must request complete copies of the SSA records utilized in awarding him disability benefits.  If the RO is unable to obtain any SSA records, or after continued efforts to obtain any SSA records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly.  See 38 C.F.R. § 3.159(e).

Further, the Veteran's essential contention is that his lumbar myositis has increased in severity since his last afforded VA examination in June 2008.  Accordingly, the Board finds that an updated VA examination to evaluate the current severity of the lumbar myositis is warranted.  See generally VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All records received by the AMC/RO must be added to the claims file.  If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA who treated the Veteran for lumbar myositis during the pendency of this appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Upon completion of all the foregoing development, the Veteran should be scheduled for a VA spine examination to evaluate the current severity of his lumbar myositis.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Spine Examinations, revised April 20, 2009.  The physician should provide an accurate and fully descriptive assessment of the Veteran's lumbar myositis.

The physician should include a complete rationale for the findings and opinions expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After consideration of all the evidence added to the claim file since the July 15, 2010 SSOC, the Veteran's claim for entitlement to a rating in excess of 10 percent for lumbar myositis should be readjudicated.  Thereafter, the Veteran and his representative should be furnished with a SSOC, and should be given an opportunity to respond.

Then, as indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



